Citation Nr: 0835857	
Decision Date: 10/20/08    Archive Date: 10/27/08

DOCKET NO.  06-02 618	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUES

1.  Entitlement to service connection for a bilateral arm 
disorder, to include as secondary to a service-connected 
disorder.

2.  Entitlement to service connection for a bilateral hands 
disorder, to include as secondary to a service-connected 
disorder.

3.  Entitlement to an initial evaluation greater than 10 
percent for ulnar nerve root compression.

4.  Entitlement to an evaluation greater than 40 percent for 
postoperative cervical spine fusion, for the period August 
23, 2004, to December 31, 2005.

5.  Whether the reduction of the veteran's disability rating 
for postoperative cervical spine fusion, from 40 percent to 
30 percent disabling, effective January 1, 2006, was proper.



REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

J. M. Macierowski, Associate Counsel


INTRODUCTION

The veteran served on active duty from February 1960 to 
January 1963.  This matter comes before the Board of 
Veterans' Appeals (Board) on appeal from the Department of 
Veterans Affairs (VA) Regional Office in St. Louis, Missouri 
(RO).

The issues of entitlement to service connection for a 
bilateral arm disorder, to include as secondary to a service-
connected disorder; entitlement to service connection for a 
bilateral hand disorder, to include as secondary to a 
service-connected disorder; entitlement to an increased 
evaluation for postoperative cervical spine fusion, for the 
period August 23, 2004, to December 31, 2005; and whether the 
reduction of the veteran's disability rating for 
postoperative cervical spine fusion, from 40 percent to 30 
percent disabling, effective January 1, 2006, was proper, are 
addressed in the Remand portion of the decision below and are 
remanded to the RO via the Appeals Management Center in 
Washington, D.C.


FINDING OF FACT

The veteran's ulnar nerve root compression is manifested by 
mild incomplete paralysis of the ulnar nerve which is wholly 
sensory.



CONCLUSION OF LAW

The criteria for an evaluation greater than 10 percent for 
ulnar nerve root compression are not met.  38 U.S.C.A. 
§ 1155, 5103A, 5107 (West 2002; 38 C.F.R. § 4.124a, 
Diagnostic Code 8799-8716 (2007).


REASONS AND BASES FOR FINDING AND CONCLUSION

With respect to the veteran's claim for an increased 
evaluation for ulnar nerve root compression, VA has met all 
statutory and regulatory notice and duty to assist 
provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326 (2007).  Prior to initial adjudication 
of the veteran's claim, a letter dated in October 2004 
satisfied the duty to notify provisions.  38 U.S.C.A. 
§ 5103(a); 38 C.F.R. § 3.159(b) (1); Quartuccio v. Principi, 
16 Vet. App. 183, 187 (2002).  Thus, the purpose behind the 
notice requirement has been satisfied because the veteran has 
been afforded a meaningful opportunity to participate 
effectively in the processing of his claim, to include the 
opportunity to present pertinent evidence.  Simmons v. 
Nicholson, 487 F.3d 892 (Fed. Cir. 2007) and Sanders v. 
Nicholson, 487 F.3d 881 (Fed. Cir. 2007) (holding that 
although VCAA notice errors are presumed prejudicial, 
reversal is not required if VA can demonstrate that the error 
did not affect the essential fairness of the adjudication), 
cert. granted as Peake v. Sanders, ____ U.S.L.W. ____  (U.S. 
Jun. 16, 2008) (No. 07-1209).; Overton v. Nicholson, 20 Vet. 
App. 427 (2006).

The veteran's service treatment records and VA medical 
treatment records have been obtained; he did not identify any 
private treatment records pertinent to his claims.  
38 U.S.C.A. § 5103A, 38 C.F.R. § 3.159.  The veteran was also 
accorded a VA examination in November 2004.  38 C.F.R. 
§ 3.159(c) (4).  There is no indication in the record that 
any additional evidence, relevant to the issues decided 
herein, is available and not part of the claims file.  See 
Pelegrini v. Principi, 18 Vet. App. 112 (2004).  As there is 
no indication that any failure on the part of VA to provide 
additional notice or assistance reasonably affects the 
outcome of the case, the Board finds that any such failure is 
harmless.  See Mayfield v. Nicholson, 20 Vet. App. 537 
(2006); see also Dingess/Hartman, 19 Vet. App. at 473.   

Additionally, the Board has thoroughly reviewed all the 
evidence in the veteran's claims folder.  Although the Board 
has an obligation to provide reasons and bases supporting 
this decision, there is no need to discuss, in detail, all of 
the evidence submitted by the veteran or on his behalf.  See 
Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) 
(the Board must review the entire record, but does not have 
to discuss each piece of evidence).  The analysis below 
focuses on the most salient and relevant evidence and on what 
this evidence shows, or fails to show, on the claim.  The 
veteran must not assume that the Board has overlooked pieces 
of evidence that are not explicitly discussed herein.  See 
Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law 
requires only that the Board address its reasons for 
rejecting evidence favorable to the claimant).

Disability ratings are determined by the application of the 
VA's Schedule for Rating Disabilities (Schedule), which is 
based on the average impairment of earning capacity.  
Separate diagnostic codes identify the various disabilities.  
38 U.S.C.A. § 1155; 38 C.F.R. Part 4 (2007).  Pertinent 
regulations do not require that all cases show all findings 
specified by the Schedule, but that findings sufficient to 
identify the disease and the resulting disability and above 
all, coordination of the rating with impairment of function 
will be expected in all cases.  38 C.F.R. § 4.21 (2007).

The primary concern in a claim for an increased evaluation 
for service-connected disability is the present level of 
disability.  Although the overall history of the disability 
is to be considered, the regulations do not give past medical 
reports precedence over current findings.  Francisco v. 
Brown, 7 Vet. App. 55, 58 (1994).  In such cases, VA has a 
duty to consider the possibility of assigning staged ratings.  
See Hart v. Mansfield, 21 Vet. App. 505 (2007).  However, 
when an appeal is based on the assignment of an initial 
rating for a disability, following an initial award of 
service connection for this disability, the rule articulated 
in Francisco does not apply.  Fenderson v. West, 12 Vet. App. 
119 (1999).  Instead, the evaluation must be based on the 
overall recorded history of a disability, giving equal weight 
to past and present medical reports.  Id.  

The veteran's left ulnar nerve root compression is currently 
evaluated as 10 percent disabling under Diagnostic Code 8799-
8716.  This hyphenated code is intended to show that the 
veteran's disability was rated analogously to neuralgia of 
the ulnar nerve, Diagnostic Code 8716.  See 38 C.F.R. § 4.20 
(2007) (an unlisted condition may be rated under a closely 
related disease or injury in which the functions affected, 
anatomical localization, and symptomatology are closely 
analogous); 38 C.F.R. § 4.27 (2007) (unlisted disabilities 
rated by analogy are coded first by the numbers of the most 
closely related body part and then "99").  Diagnostic Code 
8716 sets forth the criteria for evaluation of neuralgia of 
the ulnar nerve.  See 38 C.F.R. § 4.124a, Diagnostic Code 
8716 (2007).  To that end, a 10 percent evaluation is 
warranted when there is mild incomplete paralysis and 
evaluations of 20 percent and 30 percent are warranted for 
moderate incomplete paralysis and severe incomplete 
paralysis, respectively.  Id.  

Complete paralysis of the ulnar nerve, which warrants a 50 
percent evaluation for the minor hand, contemplates the 
"griffin claw" deformity, due to flexor contraction of the 
ring and little fingers, atrophy very marked in dorsal 
interspace and thenar and hypothenar eminences; loss of 
extension of ring and little fingers cannot spread the 
fingers (or reverse), cannot abduct the thumb; flexion of the 
wrist weakened.  Id.  Words such as "mild," "moderate," 
and "severe" are not defined in the Schedule; rather than 
applying a mechanical formula, the Board must evaluate all of 
the evidence to the end that its decisions are "equitable 
and just."  See 38 C.F.R. § 4.6 (2007).  Additionally, in 
rating diseases of the peripheral nerves, the term 
"incomplete paralysis"" indicates a degree of lost or 
impaired function substantially less than the type picture 
for complete paralysis given with each nerve, whether due to 
varied level of the nerve lesion or to partial regeneration.  
When the involvement is wholly sensory, the rating should be 
for mild, or at most, the moderate degree.  38 C.F.R. § 
4.124a.

In this case, the evidence does not support an evaluation 
greater than 10 percent for ulnar nerve root compression.  
During the November 2004 VA examination, objective testing 
showed that in the veteran's upper extremities, sensation was 
intact to vibratory touch, and strength was full at 5/5.  The 
diagnosis, in pertinent part, was compression of the left 
ulnar nerve, resulting from cervical fusion, which had 
resolved, but with residual hyperparasthesia with post-
traumatic degenerative changes.  Moreover, during the 
electromyography (EMG) conducted at that time, physical exam 
showed that sensation was intact to light touch, and the EMG 
itself showed ulnar sensory neuropathies at the wrist.  Based 
on this evidence, it is clear that the manifestations of the 
veteran's ulnar nerve root compression are wholly sensory; 
thus, the evaluation should be for mild, or at the most, 
moderate degree of incomplete paralysis.  See 38 C.F.R. § 
4.124a.  To that end, because the evidence reflects that 
strength was full, and there is little to no objective 
evidence of paralysis, an evaluation greater than that 
currently assigned, 10 percent for mild incomplete paralysis 
of the ulnar nerve, is not warranted for the veteran's ulnar 
nerve root compression.  

The Board has considered alternate criteria by which to 
evaluate the veteran's ulnar nerve root compression.  
Diagnostic Codes 5214 and 5215 pertain to disabilities of the 
wrist.  38 C.F.R. § 4.71a, Diagnostic Code 5214-15 (2007).  
However, evaluations under these diagnostic codes would be 
inappropriate as there is no evidence, nor is it contended, 
that the veteran has anklyosis of, or otherwise limited 
motion of, the wrist.

In exceptional cases where schedular evaluations are found to 
be inadequate, the RO may refer a claim to the Chief Benefits 
Director or the Director, Compensation and Pension Service, 
for consideration of "an extra-schedular evaluation 
commensurate with the average earning capacity impairment due 
exclusively to the service-connected disability or 
disabilities."  38 C.F.R. § 3.321 (b) (1).  To that end, 
extraschedular evaluation referrals are generally made in 
cases where the evidence presents such an exceptional or 
unusual disability picture with such related factors as 
marked interference with employment or frequent periods of 
hospitalization as to render impractical the application of 
the regular schedular standards.  See id.

In this regard, the schedular evaluations in this case are 
not inadequate, as the medical evidence reflects that the 
manifestations required for a rating in excess of 10 percent 
are not present in this case.  Thun v. Peake, 22 Vet. App. 
111 (2008).  Moreover, the evidence of record does not show 
an exceptional or unusual disability picture.  Although the 
veteran reports not having worked since the mid-1980s, the 
Social Security Administration records and other evidence of 
record show this to be due to the veteran's cervical spine 
disorder.  There is no evidence that the veteran has been 
hospitalized for his ulnar nerve root compression 
symptomatology.  Therefore, in the absence of those factors 
enumerated in 38 C.F.R. § 3.321 (b) (1), the criteria for 
submission for consideration of an extraschedular rating 
pursuant to 38 C.F.R. § 3.321 (b) (1) are not met.  
Accordingly, the RO's decision not to refer this issue to the 
Chief Benefits Director or the Director, Compensation and 
Pension Service was correct.

Finally, in reaching this decision the Board considered the 
doctrine of reasonable doubt, however, as the preponderance 
of the evidence is against the veteran's claim for an initial 
rating in excess of 10 percent for ulnar nerve root 
compression, the doctrine is not for application.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

ORDER

An increased evaluation for ulnar nerve root compression is 
denied.


REMAND

The November 2004 VA examination in this case included 
conduction of an EMG, which showed both electrophysiologic 
evidence of bilateral moderate median neuropathies at the 
wrist, as well as bilateral ulnar sensory neuropathies at the 
wrist.  Although the EMG report notes no gross evidence for 
cervical radiculopathy, it also indicates that this was the 
result of the veteran's intolerance for the procedure to 
determine if such radiculopathy existed.  Additionally, on 
examination at the time of the November 2004 EMG, reflexes 
were decreased to 1/4 in both upper extremities.  Moreover, 
the veteran has consistently asserted, in multiple VA 
outpatient treatment records, that he experiences numbness in 
his bilateral forearms and hands; this was specifically noted 
during a February 2005 VA outpatient treatment records, at 
which time the veteran was diagnosed with moderate carpal 
tunnel syndrome (CTS), bilaterally.  

For the Board to make a medical conclusion as to whether the 
two are related would be improper, as it is prohibited from 
exercising its own independent judgment to resolve medical 
questions.  See Colvin v. Derwinski, 1 Vet. App. 171, 175 
(1991).  Moreover, although the veteran has asserted that his 
bilateral hand and wrist numbness and related symptoms are 
the result of his service-connected spine disorder, such a 
conclusion is also not probative.  See Espiritu v. Derwinski, 
2 Vet. App. 492, 494-95 (1992); see also 38 C.F.R. § 3.159(a) 
(1).  Accordingly, because an objective, competent medical 
opinion is required to determine if cervical radiculopathy 
does exist thus comprising a secondary disorder of the arms, 
hands, or both, or if the veteran's currently diagnosed CTS 
might be related to his cervical spine disorder, remand is 
required.

Additionally, the veteran's claim for an increased evaluation 
for service-connected postoperative cervical spine fusion was 
received in August 2004.  By a December 2004 rating decision, 
the evaluation was increased from 30 percent to 40 percent, 
effective from the date of his claim for increase.  However, 
the veteran filed a notice of disagreement with that rating 
decision in January 2005, asserting that his cervical spine 
disorder merited a higher evaluation.  Based on the results 
of a November 2004 VA examination, an April 2005 rating 
decision proposed to reduce the evaluation from 40 percent to 
30 percent; a September 2005 rating decision promulgated that 
proposed reduction, effective January 1, 2006.  The veteran 
filed a notice of disagreement in November 2005 with the 
rating decision promulgating the reduction.  However, the 
December 2005 statement of the case addressed only the issue 
of entitlement to an increased evaluation (in two stages, 
greater than 40 percent for the period August 23, 2004, to 
December 31, 2005, and greater than 30 percent beginning 
January 1, 2006).

After review of the record, it is concluded that remand is 
required with respect to the issue of whether the reduction 
of the veteran's disability rating for postoperative cervical 
spine fusion, from 40 percent to 30 percent disabling, 
effective January 1, 2006, was proper.  Specifically, 
although the veteran filed a notice of disagreement with the 
September 2005 rating decision promulgating the rating 
reduction, the RO never addressed the issue of whether that 
reduction was proper in the statement of the case, only 
adjudicating the issue of whether an increased evaluation was 
warranted for either period (August 23, 2004, to December 31, 
2005, and beginning January 1, 2006), the propriety of the 
reduction must first be addressed.  

For this reason, before appellate adjudication may proceed, 
the RO must first notify the veteran of the regulations 
pertinent to rating reductions, to include 38 C.F.R. § 3.105 
(2007), and then, having provided the veteran with sufficient 
time to respond to this notification, adjudicate whether the 
reduction was both procedurally and evidentially proper.  
Moreover, as the issue of entitlement to an increased 
evaluation for postoperative cervical spine fusion, for the 
period August 23, 2004, to December 31, 2005, is inextricably 
intertwined, it must be held in abeyance until the propriety 
of the reduction issue discussed above is adjudicated.  

Finally, during the pendency of this appeal, on March 3, 
2006, the United States Court of Appeals for Veterans Claims 
issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), which 
held that the duty to notify requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim, including the degree of 
disability and the effective date of an award.  In the 
present appeal, the veteran was provided with notice of what 
type of information and evidence was needed to substantiate 
his claim for service connection, but not provided with 
notice of the type of evidence necessary to establish a 
disability rating or effective date for the disability on 
appeal.  As such, proper notice under 38 U.S.C.A. § 5103(a) 
and 38 C.F.R. § 3.159(b), that informs the veteran that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded, 
and also includes an explanation as to the type of evidence 
that is needed to establish both a disability rating and an 
effective date, must be provided.

Accordingly, the issues of entitlement to service connection 
for a bilateral arm disorder, to include as secondary to a 
service-connected disorder; entitlement to service connection 
for a bilateral hand disorder, to include as secondary to a 
service-connected disorder; entitlement to an increased 
evaluation for postoperative cervical spine fusion, for the 
period August 23, 2004, to December 31, 2005; and whether the 
reduction of the veteran's disability rating for 
postoperative cervical spine fusion, from 40 percent to 30 
percent disabling, effective January 1, 2006, was proper, are 
remanded for the following actions:

1.  The RO must provide notice as 
required by Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006).

2.  The RO must contact the veteran and 
provide him the regulations pertinent 
to rating reductions, to include 
38 C.F.R. § 3.105 (2007).  The letter 
must also request that the veteran to 
submit argument or identify or submit 
any additional pertinent evidence in 
support of his claim.  The veteran must 
then be given an opportunity to 
respond.

2.  The RO must then adjudicate the 
issue of whether the reduction of the 
veteran's disability rating for 
postoperative cervical spine fusion, 
from 40 percent to 30 percent 
disabling, effective January 1, 2006, 
was proper.  Notice of the outcome of 
this adjudication must be provided to 
the veteran, and the veteran must be 
given a sufficient period of time in 
which to respond.

3.  The veteran must be afforded the 
appropriate VA examination to determine 
the nature and etiology of any arm 
and/or hand disorders found.  The 
report of examination must include a 
detailed account of any arm and/or hand 
symptomatology.  The examiner must 
provide an opinion as to whether any 
arm and/or hand findings are separate 
and distinct disorders in and of 
themselves.  All necessary tests must 
be conducted and the examiner must 
review the results of any testing prior 
to completion of the report.  


Following a review of the service and 
postservice medical records, the 
examiner must state whether any 
diagnosed hand and/or wrist disorder, 
to include the CTS diagnosed during the 
February 2005 VA outpatient visit, is 
related either directly to the 
veteran's active duty service, or to a 
service-connected disorder, to include 
the veteran's service-connected 
cervical spine disorder.  Service 
connection is in effect for left-sided 
ulnar nerve root compression; thus, the 
examiner must indicate if any 
additional disorders (separate and 
distinct from the ulnar nerve root 
compression), and discuss only the 
resulting symptoms.  

A complete rationale for all opinions 
must be provided, and should include 
discussion of the pertinent clinical 
findings and prior medical history on 
which the opinion is based.  The report 
prepared must be typed.

4.  The RO must notify the veteran that 
it is his responsibility to report for 
the examination and to cooperate in the 
development of the claim.  The 
consequences for failure to report for 
a VA examination without good cause may 
include denial of the claim.  38 C.F.R. 
§§ 3.158, 3.655.  In the event that the 
veteran does not report for the 
aforementioned examination, 
documentation must be obtained which 
shows that notice scheduling the 
examination was sent to the last known 
address of record.  It must also be 
indicated whether any notice that was 
sent was returned as undeliverable.

5.  If any benefit sought on appeal 
remains denied, a supplemental 
statement of the case must be issued, 
and the veteran and his representative 
must be afforded an opportunity to 
respond.  Thereafter, the case must be 
returned to the Board for appellate 
review.

No action is required by the veteran until he receives 
further notice; however, he may present additional evidence 
or argument while the case is in remand status at the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).



______________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


